Underwood, Judge.
This is an appeal from the decision of the Superior Court of Fulton County, which upheld the decision of the State Personnel Board to discharge appellant for chronic tardiness and her failure to properly perform her job because of her negligence, inefficiency or inability. We affirm.
When reviewing a decision of the State Personnel Board, if there is any evidence to support the decision of the Board, the decision should be affirmed. Hall v. Ault, 143 Ga. App. 158 (237 SE2d 653) (1977), affd. 240 Ga. 585 (242 SE2d 101) (1978). As appellant concedes there is *501"some evidence” to support her dismissal, her enumeration of errors is without merit. •
Submitted March 5, 1979 —
Decided March 13, 1979 —
Rehearing denied March 28, 1979 —
Nancy E. Reid, Sidney S. Jones, for appellant.
Rose M. Harris, pro se.
Arthur K. Bolton, Attorney General, Wayne P. Yancey, Assistant Attorney General, for appellee.

Judgment affirmed.


Webb, P. J., and Banke, J., concur.